DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image processing module”, “image segmentation module”, “segment filtering module”, “classification module”, “analysis module”, and “optimization module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rawat Manita on 1/26/2022.
	The application has been amended as follows:
Regarding Claims 1, 13 and 20, the applicant has amended the claim as follow:
Claim 1:
In line 18, change “the segment indicates” to “the relevant segments indicate”.
Claim 13:
In line 13, change “the segment indicates” to “the relevant segments indicate”.
Between line 18 and line 19, inset “transmitting the contract term and the contract category identifier of each of the plurality of documents images to a client device displaying a user interface”.
In line 21, change “contract term” to “contact term to generate a discrepancy value; generating hypothetical travel data with a discrepancy value that is less that the discrepancy value for the contract term; generating a hypothetical contract term with a discrepancy value that is less than the discrepancy value for the travel data”.
In line 23, change “a user device” to “the user device, wherein the optimization information includes the hypothetical travel data and the hypothetical contract term”.


Claim 20:
In line 5, change “the segment indicates” to “the relevant segments indicate”.
In line 20, change “value” to “value based on the comparison of the travel data to the contract term”
In line 30, change “information” to “information wherein the optimization information includes the hypostatical travel data and the hypostatical contract term”.

				REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the cited art for reasons discloses below:
Claim 1-20 are allowed.
The references cited are: 
Halasz et al. (Pub. No. US 20200226700) teaches using an AI model to evaluate the favorability of sentences within a proposed legal document. The platform also compares the document with the model document (table) to suggest an alternative sentences for one or more sentences in the proposed legal document.
McEnroe et al. (Pub. No. US 2020/0184423) teaches presenting a document on user’s interface, monitoring a specific user reading the document for greater than a specified period of time; correlating objects on each of the displayed plurality of electronic documents to the pauses in reading; identifying features for the machine learning model based on the objects and textual analysis of each of the plurality of electronic documents; presenting information related to each identified feature to the specific user; obtaining from the specific user a descriptor defining each of the identified features and a value for each of the identified features indicating a relative importance or applicability of each of the identified features; and associating obtained descriptors and values with each of the identified features.
None of the prior arts teach the rest of claim limitations. 
	Independent Claims 13 and 20 are allowed for the same reason as claim 1. 
	Dependent claims 2-12 and 14-19 are allowed for being dependent on claims 1 and 13.
5.          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.		








	           		

					   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/Primary Examiner, Art Unit 2666